The judge below rightly refused the motion in arrest. The appellants joined in their appeal and in their claim for damages upon the trial, and there is nothing upon the record on which to ground such a motion. After verdict, everything necessary to support it which could have been admitted to proof under the declaration or claim, must be presumed to have been proved.
It may have been more convenient for the appellants, in dividing the damages recovered, to have had them separately assessed; but as they have united in their appeal and claim for damages, and the whole damages they have sustained have been assessed to them in the manner in which they sought them, we see no reason why the judgment should have been arrested. It would be manifestly unjust to the other party to subject them to the trouble and expense of another trial, when the verdict is rendered in accordance with the issue raised by the party moving in arrest. The exception must be overruled, and the case left to stand upon the judgment rendered in the court of common pleas upon the verdict.